--------------------------------------------------------------------------------

Exhibit 10(l)
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




NOTE AND WARRANT PURCHASE AGREEMENT


DATED AS OF MARCH 21, 2007


AMONG


TIMOTHY J. TEGELER,


LEWIS B. SHEPLEY,


SIBONEY CORPORATION


AND


SIBONEY LEARNING GROUP, INC.




 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------



Table of Contents
 
 
 
 
 
 
 
Page
 
                               
Section
1.
Definitions and Related Matters
1
 
1.1
Definitions
1
 
1.2
Other Defined Terms
7
 
1.3
Accounting Principles
8
 
1.4
Other Interpretive Matters
8
               
Section
2.
Authorization and Closing
9
 
2.1
Authorization of the Securities
9
 
2.2
Purchase and Sale of the Securities
9
 
2.3
The Closing
9
               
Section
3.
Conditions of each Purchaser’s Obligation at the Closing
9
 
3.1
Representations, Warranties and Covenants; No Event of Default
9
 
3.2
Charter
10
 
3.3
Organizational Documents
10
 
3.4
Security Documents
10
 
3.5
Sale of Securities to the Purchaser
10
 
3.6
Securities Law Compliance
10
 
3.7
Subordination Agreement
10
 
3.8
Proceedings
10
 
3.9
Closing Documents
10
 
3.10
Equity Investment
10
 
3.11
Waiver
11
               
Section
4.
Covenants
11
 
4.1
Affirmative Covenants
11
 
4.2
Note Negative Covenants
12
 
4.3
Compliance with Agreements
14
 
4.4
Use of Proceeds
14
 
4.5
Pro Rata Payment
14
 
4.6
Current Public Information
14
 
4.7
Intellectual Property Rights
14
 
4.8
Additional Subsidiaries
15
 
4.9
Further Assurances
15
               
Section
5.
Transfer of Notes
15
 
5.1
General Provisions
15
 
5.2
Opinion Delivery
15
 
5.3
Information Requests
15
 
5.4
Legend Removal
15
               
Section
6.
Representations and Warranties of the Borrowers
16
 
6.1
Organization, Corporate Power and Licenses
16

 
 
i

--------------------------------------------------------------------------------


 
 
6.2
Authorization; No Breach
16
 
6.3
Solvency, Etc.
16
               
Section
7.
Events of Default
16
 
7.1
Definition
16
 
7.2
Consequences of Events of Default
18
               
Section
8.
Miscellaneous
19
 
8.1
Expenses
19
 
8.2
Remedies
20
 
8.3
Purchaser’s Investment Representations
20
 
8.4
Amendments and Waivers
20
 
8.5
Survival of Agreement
21
 
8.6
No Setoffs, Etc.
21
 
8.7
Successors and Assigns
21
 
8.8
Aggregation
21
 
8.9
Severability
21
 
8.10
Counterparts
22
 
8.11
Descriptive Headings
22
 
8.12
Governing Law
22
 
8.13
Notices
22
 
8.14
Construction
22
 
8.15
Complete Agreement
23
 
8.16
Indemnification
23
 
8.17
Payment Set Aside
24
 
8.18
Jurisdiction and Venue
24
 
8.19
Waiver of Right to Jury Trial
24
 
8.20
Certain Waivers
25
 
8.21
Joint and Several Liability of the Security Parties
25
 
8.22
Several Liability of Purchasers
25


 
ii

--------------------------------------------------------------------------------


SIBONEY CORPORATION
SIBONEY LEARNING GROUP, INC.
 
NOTE AND WARRANT PURCHASE AGREEMENT
 
THIS NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of March
21, 2007, among Siboney Corporation, a Maryland corporation (the “SBON”),
Siboney Learning Group, Inc., a Texas corporation (“SLG”), together with any
other Persons from time to time joined as parties hereto as a borrower,
collectively being referred to herein as the “Borrowers” and individually as a
“Borrower”), Timothy J. Tegeler, a Missouri resident (“Tegeler”), Lewis B.
Shepley (“Shepley”), and each of the other holders of Securities (as defined
below), if any, who becomes a party hereto in accordance with the terms hereof
(Tegeler, Shepley and such other holders are collectively referred to herein as
the “Purchasers” and individually as a “Purchaser”).
 
The parties hereto agree as follows:
 
Section 1. Definitions and Related Matters.
 
1.1  Definitions. For the purposes of this Agreement, the following terms have
the meanings set forth below (such meanings to be applicable to both the
singular and plural forms of the terms defined):
 
“Affiliate” of any particular party means: (i) any other party which directly or
indirectly, controls or is controlled by or is under common control with the
specified party, (ii) any party owning or controlling 20% or more of any class
of the outstanding voting securities of the specified party, (iii) any officer,
director, partner, manager, member, trustee or employee of the specified party
or anyone acting in a substantially similar capacity, (iv) any entity for which
a party described in clause (i), (ii) or (iii) acts in such capacity, and (v)
any and all of the agents, employees and attorneys of the specified party or any
other party described in this paragraph.
 
“Board” means the Board of Directors of SBON.
 
“Business Day” means any day other than Saturday, Sunday or any day on which
banks in the City of St. Louis, Missouri are closed.
 
“Capital Stock” means all of the equity or other ownership interests in a
Person, including, without limitation, Convertible Securities and other rights
containing phantom or other equity participation features.
 
“Capitalized Lease” means a lease under which the obligations of the lessee
should, in accordance with GAAP consistently applied, be included in determining
total liabilities as shown on the liability side of a balance sheet of the
lessee.
 
“Capitalized Lease Obligations” means the amount of the liability reflecting the
aggregate discounted amount of future payments under all Capitalized Leases
calculated in accordance with GAAP consistently applied and Statement of
Financial Accounting Standards No. 13 or any successor accounting standard.
 
“Change in Control” means: (i) any sale, transfer, issuance or series of sales
or issuances of Capital Stock by SBON or any holder or holders thereof, or any
merger, consolidation or other
 


--------------------------------------------------------------------------------



transaction involving SBON, immediately after which (a) the holder or holders of
Capital Stock immediately prior to such transaction or transactions no longer
possess the voting power to elect a majority of the board of directors (or
similar governing body) of the Person surviving the transaction or (b) the
holder or holders of Capital Stock immediately prior to such transaction or
transactions no longer hold record and beneficial ownership of at least 50% of
the voting Capital Stock of the Person surviving the transaction; (ii) any sale
of all or substantially all of a Borrower’s and its Subsidiaries’ assets on a
consolidated basis; (iii) after the Closing, any Person or group of Persons
(within the meaning of Section 13 or 14 of the Securities Exchange Act) that did
not hold any Capital Stock of SBON at Closing (other than the Purchasers and
their Affiliates and transferees) shall acquire beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act) of more
than 25% of the Capital Stock of SBON (on a fully diluted basis and taking into
account any Capital Stock of SBON having voting rights in the election of
members of the Board (or similar governing body)) under normal circumstances;
(iv) any Borrower (other than the SBON) shall cease to be a Wholly-Owned
Subsidiary of SBON; or (v) the members of the Board (or similar governing body)
on the date hereof shall cease to constitute a majority of the members of the
such Board.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any reference to
any particular Code section shall be interpreted to include any revision of or
successor to that section regardless of how numbered or classified.
 
“Collateral” means all personal and real property in which a security interest
or other lien has been granted to or for the benefit of the Purchasers pursuant
to the Security Documents and/or any other Investment Documents or which
otherwise secures the payment or performance of any of the Notes.
 
“Common Stock” means the common stock of SBON, $0.10 par value per share, and
any securities into which such common stock may hereafter be reclassified.
 
“Consolidated Total Assets” means, on any date, the carrying value of all
assets, net of corresponding allowances and reserves of the Borrowers on that
date, determined on a consolidated basis which, in accordance with GAAP
consistently applied, should be classified on the Borrowers’ consolidated
balance sheet as assets.
 
“Convertible Securities” of a Person means any securities (directly or
indirectly) convertible into or exchangeable for any ownership interests of such
Person, including, without limitation, all warrants, options and other rights to
acquire any ownership interests of such Person.
 
“Dividend” means any distribution by a Person with respect to its ownership
interests whether in cash, securities (including Capital Stock) or other
property, including, without limitation, distributions upon any liquidation,
dissolution or winding up of such Person.
 
“Environmental and Safety Requirements” means all federal, state, local and
foreign statutes, regulations, ordinances and similar provisions having the
force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law, in each case
concerning public health and safety, worker health and safety and pollution or
protection of the environment (including, without limitation, all those relating
to the presence, use, production, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, release, threatened release, control or cleanup of any hazardous or
otherwise regulated materials, substances or wastes, chemical substances or
mixtures, pesticides, pollutants, contaminants, toxic chemicals, petroleum
products or byproducts, asbestos, polychlorinated biphenyls, noise or
radiation), each as amended and as now or hereafter in effect.
 

2

--------------------------------------------------------------------------------



“Equity Purchase” means any redemption, acquisition, purchase or other
retirement of any ownership interests of any Borrower or any of its
Subsidiaries, other than upon any conversion thereof into or exchange thereof
for other units of such Borrower’s or any of its Subsidiaries’ ownership
interests.
 
“Federal Bankruptcy Code” means Title 11 of the United States Code, as amended.
 
“GAAP” means accounting principles generally accepted in the United States of
America as promulgated by the Financial Accounting Standards Board and/or any
other governing body or boards having jurisdiction, authority or responsibility
for promulgating accounting standards, as in effect from time to time (subject
to the provisions of Section 1.3 hereof).
 
“Governing Documents” of a Person means such Person’s Charter and Organizational
Documents.
 
“Guarantee” means any guarantee of the payment or performance of any
Indebtedness or other obligation and any other arrangement whereby credit is
extended (or continued) to one obligor on the basis of any promise of another
Person, whether that promise is expressed in terms of an obligation to: (i) pay
the Indebtedness or other liabilities of such obligor; (ii) purchase an
obligation owed by such obligor; (iii) purchase goods and services from such
obligor pursuant to a take-or-pay contract; (iv) maintain the capital, working
capital, solvency or general financial condition of such obligor; or
(v) otherwise assure any creditor of such obligor against loss (including by way
of an agreement to repurchase or reimburse), whether or not any such arrangement
is listed on the balance sheet of such other Person or referred to in a footnote
thereto, but shall not include endorsements of items for collection in the
ordinary course of business, consistent with past practice. The amount of any
Guarantee shall be equal to the amount of the obligation so guaranteed or
otherwise supported, or, if not a fixed or determined amount, the maximum amount
guaranteed or supported.
 
“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.
 
“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.


“Indebtedness” means at a particular time, without duplication: (i) any
indebtedness for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money; (ii) any indebtedness evidenced by any note,
bond, debenture or other debt instrument; (iii) any indebtedness for the
deferred purchase price of property or services with respect to which a Person
is liable, contingently or otherwise, as obligor or otherwise (other than trade
payables and other current liabilities incurred in the ordinary course of
business, consistent with past practice which are not more than 90 days past due
unless the same are being contested in good faith by appropriate proceedings and
with respect to which a Person has set aside adequate reserves therefor in
accordance with GAAP consistently applied); (iv) any commitment by which a
Person assures a creditor against loss (including, without limitation,
contingent reimbursement obligations with respect to letters of credit); (v) any
obligations for which a Person is obligated pursuant to a Guarantee; (vi) any
obligations under Capitalized Leases with respect to which a Person is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or with respect
to which obligations a Person assures a creditor against loss; (vii) any
indebtedness secured by a Lien on a Person’s assets; (viii) any Hedging
Obligation of a Person; (ix) all indebtedness of any partnership of which such
Person is a general partner or in which such Person may incur liability as if
such Person was a general

3

--------------------------------------------------------------------------------



partner; and (x) all indebtedness of a Person for which such Person may become
liable as a fiduciary or otherwise.


“Intellectual Property Rights” means any United States or foreign trademarks and
trade names, service marks, Internet domain names, copyrights, inventions,
patents, trade secrets, trade dress, mask work, know-how, concepts, ideas,
proprietary processes, formulae, customer information including lists or other
compilations thereof, confidential information, rights to use computer software,
information systems, databases, technology and all other intellectual property
rights, in any form, and any applications or registrations relating to any of
the foregoing and the goodwill relating to any of the foregoing.


“Investment” as applied to any Person means: (i) any direct or indirect purchase
or other acquisition by such Person of any notes, obligations, instruments,
ownership interests and other securities of any other Person; and (ii) any
capital contribution by such Person to any other Person.


“Investment Documents” means this Agreement, the agreements and instruments
evidencing the Securities, the Security Documents, the Subordination Agreement,
and each of the other agreements, documents and instruments expressly
contemplated hereby and thereby.


“knowledge” or “aware” regarding a Person means and includes: (i) the actual
knowledge or awareness of such Person and its Subsidiaries (which shall include
the actual knowledge and awareness of the officers, directors and key employees
of such Person and its Subsidiaries and the general managers of each facility of
such Person and its Subsidiaries); and (ii) the knowledge or awareness which a
prudent business person would have obtained in the conduct of his business after
making reasonable inquiry and reasonable diligence with respect to the
particular matter in question. In particular, and not in limitation of the
foregoing, the knowledge or awareness of any Borrower shall be imputed to each
other Security Party and its Subsidiaries.
 
“Liens” means any mortgage, pledge, security interest, encumbrance, lien, charge
or other restriction of any kind whatsoever (including any conditional sale or
other title retention agreement or lease in the nature thereof), any sale of
receivables with recourse against any Security Party or Subsidiary or Affiliate
of such Security Party, any filing or agreement to file a financing statement as
debtor under the Uniform Commercial Code or any similar statute other than to
reflect ownership by a third party of property leased to any Security Party or
any of its Subsidiaries under a lease which is not in the nature of a
conditional sale or title retention agreement.
 
“material” means any matter that, in the aggregate with all other matters, has
resulted or might result in costs, liabilities, expenses, damages or prospects
of or to, or claims by or against any Borrower or one of its Subsidiaries
involving $10,000 or more.
 
“Material Adverse Effect” means any matter or matters which would, alone or in
the aggregate, have a materially adverse effect on: (i) the operating results,
prospects, assets, liabilities, operations, condition (financial or otherwise)
or business of the Security Parties and their Subsidiaries taken as a whole;
(ii) the ability of each of the Borrowers to repay the Notes; or (iii) the
ability of each Security Party to perform any of its obligations under the
Securities or any of the Investment Documents.
 
“Officer’s Certificate” means a certificate signed by the president, chief
financial officer or vice president of each Security Party (or any of them) on
behalf of each such Security Party, stating that: (i) the officer signing such
certificate has made or has caused to be made such investigations as are
necessary in order to permit him to verify the accuracy of the information set
forth in such certificate; and (ii) such certificate does not misstate any
material fact and does not omit to state any fact necessary to make the
certificate not misleading.
 

4

--------------------------------------------------------------------------------



“Operating Lease” means for any Person any lease of property which would not be
classified as a Capitalized Lease under GAAP consistently applied, other than a
lease under which such Person is the lessor.
 
“Permitted Indebtedness” means:
 
(i) the Senior Debt;
 
(ii) any Indebtedness incurred pursuant to the terms of the Investment
Documents;
 
(iii) Indebtedness secured by Liens permitted by clause (iii) of the definition
of Permitted Liens, and extensions, renewals and refinancings thereof, provided,
that the aggregate amount of all such Indebtedness at any time outstanding shall
not exceed $50,000 in the aggregate for all Security Parties;
 
(iv) intercompany Indebtedness among the Borrowers; 
 
(v) Hedging Obligations incurred for bona fide hedging purposes and not for
speculation; and
 
(vi) any Indebtedness approved by the Board which does not, or upon issuance
would not, cause an Event of Default or a Potential Event of Default.


“Permitted Liens” means:
 
(i) Liens for taxes or other governmental charges not yet due and payable or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP consistently
applied;
 
(ii) Liens arising in the ordinary course of business, consistent with past
practice (such as (a) Liens of carriers, warehousemen, mechanics and materialmen
and other similar Liens imposed by law and (b) Liens incurred in connection with
worker’s compensation, unemployment compensation and other types of social
security or in connection with surety bonds, bids, performance bonds and similar
obligations) for sums not overdue or being contested in good faith by
appropriate proceedings and not involving any deposits or advances or borrowed
money or the deferred purchase price of property or services and, in each case,
for which it maintains adequate reserves;
 
(iii) subject to the limitations set forth in clause (iii) of the definition of
Permitted Indebtedness (a) Liens arising in connection with Capitalized Lease
Obligations (and attaching only to the property being leased), (b) Liens
existing on property at the time of the acquisition thereof by any Security
Party (and not created in contemplation of such acquisition) and (c) Liens that
constitute purchase money security interests on any property securing
Indebtedness incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within 60 days of the acquisition thereof and attaches solely to the
property so acquired;
 
(iv) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $10,000 in the aggregate for all Borrowers and their Subsidiaries,
arising in connection with court proceedings, provided the execution or other
enforcement of such Liens is
 

5

--------------------------------------------------------------------------------



effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings;
 
(v) easements, rights-of-way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of each Borrower and its Subsidiaries
consistent with past practice;
 
(vi) Liens securing the Senior Debt; 
 
(vii) Liens securing the Notes; and
 
(viii) Liens which are described on the Liens Schedule.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof and any other entity.
 
“Potential Event of Default” means any event or occurrence which with the
passage of time or the giving of notice or both would constitute an Event of
Default.
 
“Regulatory Problem” means any transaction, circumstance or situation whereby:
(i) a Person and such Person’s Affiliates would own, control or have power over
a quantity of securities of any kind issued by any Borrower or any other entity
greater than is permitted under any requirement of any governmental authority;
or (ii) it has been asserted by any governmental regulatory agency, or such
Person believes, that such Person and its Affiliates are not entitled to hold,
or exercise any significant right under or with respect to, the Securities held
by such Person.
 
“Restricted Securities” means: (i) the Securities issued hereunder; and (ii) any
securities issued with respect to the securities referred to in clause (i) above
by way of a Dividend or split or in connection with a combination of Capital
Stock, recapitalization, merger, consolidation or other reorganization. As to
any particular Restricted Securities, such securities shall cease to be
Restricted Securities when they have (a) been effectively registered, under the
Securities Act and disposed of in accordance with the registration statement
covering them, (b) become eligible for sale pursuant to Rule 144(k) (or any
similar provision then in force) under the Securities Act or (c) been otherwise
transferred and new certificates for them not bearing the Securities Act legend
set forth in Section 8.3 have been delivered by SBON in accordance with
Section 5.4. Whenever any particular securities cease to be Restricted
Securities, the holder thereof shall be entitled to receive from SBON, without
expense, new securities of like tenor not bearing a Securities Act legend of the
character set forth in Section 8.3.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.
 
“Securities and Exchange Commission” includes any governmental body or agency
succeeding to the functions thereof.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any similar federal law then in force.
 
“Security Party” means any Borrower and any Person who makes a Guarantee of any
Indebtedness evidenced by any of the Investment Documents.
 

6

--------------------------------------------------------------------------------



“Senior Debt” means all Indebtedness of Borrowers outstanding under (i) that
certain Revolving Credit Note dated as of April 2, 2007 in the principal amount
of up to $1,500,000.00 executed by Borrowers in favor of Southwest Bank, and
(ii) that certain Promissory Note dated as of April 2, 2007, in the original
principal amount of $1,125,000.00 executed by the Borrowers in favor of
Southwest Bank of St. Louis.
 
“Subordinated Debt” means that portion of the Indebtedness of the Borrowers
which is subordinated to the Notes in a manner satisfactory to the holders of
the Notes, including but not limited to, right and time of payment of principal
and interest, exercise of remedies, limitation on liens and collateral and such
other matters as may be required by the holders of the Notes.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control (or have the power to be or control) a board of managers or
similar governing body of such limited liability company, partnership,
association or other business entity.
 
“Tax” or “Taxes” means any federal, state, county, local, foreign or other
income, gross receipts, ad valorem, franchise, profits, sales or use, transfer,
registration, excise, utility, environmental, communications, real or personal
property, capital stock, license, payroll, wage or other withholding,
employment, social security, severance, stamp, occupation, alternative or add-on
minimum, estimated and other taxes, fees, levies or assessments of any kind
whatsoever (including deficiencies, penalties, additions, or interest
attributable thereto) whether disputed or not.
 
“Tax Return” means any return, information report or filing with respect to
Taxes, including any schedules attached thereto and including any amendment
thereof.
 
“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
which all of the outstanding capital stock or other ownership interests are
owned by such Person or another Wholly-Owned Subsidiary of such Person.
 
1.2  Other Defined Terms. The following terms are defined in this Agreement in
the Section set forth below:
 
Term
Section
   
Agreement
Preamble
Borrower
Preamble
Business Day
1.1
Charter
3.2
Closing
2.3
Event of Default
7.1
Indemnitees
8.16

 
7

--------------------------------------------------------------------------------


 
Liabilities
8.16
Material Accounting Changes
1.3
Material Indebtedness
7.1
Notes
2.1
Organizational Documents
3.3
Purchaser
Preamble
SBON
Preamble
Securities
2.1
Security Documents
3.5
Security Party Obligations
8.21
Shepley
Preamble
SLG
Preamble
Subordination Agreement
3.10
Tegeler
Preamble
Warrants
2.1
Warrant Shares
2.1



1.3  Accounting Principles. The classification, character and amount of all
assets, liabilities, capital accounts and reserves and of all items of income
and expense to be determined, and any consolidation or other accounting
computation to be made, and the interpretation of any definition containing any
financial term, pursuant to this Agreement shall be determined and made in
accordance with GAAP consistently applied; provided that if any changes in GAAP
are hereafter required or permitted and are adopted by any Borrower with the
agreement of its independent certified public accountants and such changes
result in a material change in the method of calculation of any of the financial
covenants, restrictions or standards herein or in the related definitions or
terms used therein (“Material Accounting Changes”), the parties hereto agree to
enter into negotiations, in good faith, in order to amend such provisions in a
credit neutral manner so as to reflect equitably such changes with the desired
result that the criteria for evaluating a Borrower’s financial condition shall
be the same after such changes as if such changes had not been made; provided,
however, that no Material Accounting Change shall be given effect in such
calculations until such provisions are amended in a manner reasonably
satisfactory to the holders of not less than 100% of the outstanding aggregate
principal amount of the Notes. If such amendment is entered into, all references
in this Agreement to GAAP shall mean GAAP as of the date of such amendment
together with any changes in GAAP after the date hereof which are not Material
Accounting Changes.
 
1.4  Other Interpretive Matters. In each of the Investment Documents, unless a
clear contrary intention appears: (i) the singular number includes the plural
number and vice versa; (ii) reference to any Person includes such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are permitted by such Investment Document, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;
(iii) reference to any gender includes each other gender; (iv) reference to any
agreement (including this Agreement and the Schedules and Exhibits hereto),
document or instrument means such agreement, document or instrument as amended
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof (and without giving effect to any amendment
or modification that would not be permitted in accordance with the terms
hereof); (v) reference to any applicable law, statute, rule or regulation means
such applicable law, statute, rule or regulation as amended, modified, codified
or reenacted, in whole or in part, and in effect from time to time, including
rules and regulations promulgated thereunder and reference to any particular
provision of any applicable law, statute, rule or regulation shall be
interpreted to include any revision of or successor to that provision regardless
of how numbered or classified; (vi) reference to any Article, Section, Schedule
or Exhibit means such Article or Section hereof or such Schedule or Exhibit
hereto; (vii) “hereunder,” “hereof,” “hereto” and words of
 

8

--------------------------------------------------------------------------------



similar import shall be deemed references to this Agreement as a whole and not
to any particular Section or other provision hereof; (viii) “including” (and
with correlative meaning “include”) means including without limiting the
generality of any description preceding such term; (ix) relative to the
determining of any period of time, “from” means “from and including” and “to”
and “through” mean “to and including”; (x) “or”, “either” and “any” are not
exclusive; (xi) references to any Subsidiary of a Person shall be given effect
only at such times as such Person has one or more Subsidiaries; and (xii)
references to “as of the Closing” means as of the Closing.
 
Section 2. Authorization and Closing.
 
2.1  Authorization of the Securities. The Borrowers shall authorize the issuance
and sale (a) to the Purchasers of their 10% Subordinated Secured Notes in an
aggregate principal amount of $200,000.00 and containing the terms and
conditions and in the form set forth in Exhibit A attached hereto (these notes
and any notes issued by any Person in respect of these notes are collectively
referred to as, the “Notes”) and (b) to the Purchasers Warrants to purchase
200,000 shares of Common Stock (the “Warrant Shares”) and containing the terms
and conditions and in the form set forth in Exhibit B attached hereto (the
“Warrants”). The Notes and the Warrants are sometimes collectively referred to
herein as the “Securities.”
 
2.2  Purchase and Sale of the Securities. At the Closing, the Borrowers shall
sell to each Purchaser and, subject to the terms and conditions set forth
herein, (i) each Purchaser shall purchase from the Borrowers a Note in the
aggregate principal amount set forth opposite such Purchaser’s name on the
Schedule of Purchasers attached hereto at a price equal to the price set forth
opposite such Purchaser’s name on the Schedule of Purchasers; and (ii) each
Purchaser shall purchase the number of Warrant Shares set forth opposite such
Purchaser’s name on the Schedule of Purchasers at a price equal to the price set
forth opposite such Purchaser’s name on the Schedule of Purchasers. The Notes
and the Warrants purchased by the Purchasers constitute an investment unit for
purposes of Section 1273(c)(2) of the Code. Except as otherwise required by law,
each Purchaser and the Borrowers hereby agree to report the purchase of the
Notes and the Warrants for purposes of Treasury Regulation section 1.1273-2(h)
in a manner consistent with the allocation of consideration set forth on the
Schedule of Purchasers and to take no position contrary thereto or consistent
therewith.
 
2.3  The Closing. The closing of the purchase and sale of the Securities (the
“Closing”) shall take place at the offices of Thompson Coburn LLP, at 10:00 a.m.
on March 21, 2007, or at such other place or on such other date as may be
mutually agreeable to the Borrowers and each Purchaser. At the Closing, the
Borrowers shall deliver to each Purchaser instruments evidencing the Securities
to be purchased by each Purchaser at the Closing, issued in the name of such
Purchaser or its nominee, upon payment of the purchase price thereof by check
payable to the Borrowers, in the aggregate amount set forth opposite such
Purchaser’s name on the Schedule of Purchasers attached hereto.
 
Section 3. Conditions of each Purchaser’s Obligation at the Closing. The
obligation of each Purchaser to purchase and pay for the Securities at the
Closing is subject to the fulfillment as of the Closing of the following
conditions to each Purchaser’s satisfaction in its sole discretion:


3.1  Representations, Warranties and Covenants; No Event of Default. The
representations and warranties contained in Section 6 hereof shall be true,
complete and correct at and as of the Closing (both immediately prior to and
immediately after giving effect to the transactions contemplated by the
Investment Documents) as though then made and each Security Party shall have
performed all of the covenants required to be performed by it under the
Investment Documents that are to be complied with or performed by such Security
Party on or prior to the Closing, and there shall not exist any Event of Default
or Potential Event of Default.
 
9

--------------------------------------------------------------------------------


3.2  Charter. Each Security Party’s charter document(s) (each, a “Charter”)
shall be in form and substance satisfactory to each Purchaser, shall be in full
force and effect under the laws of each such Security Party’s jurisdiction of
incorporation, formation or organization (as applicable) as of the Closing and
shall not have been amended or modified.
 
3.3  Organizational Documents. Each Security Party’s bylaws, operating
agreement, partnership agreement, limited partnership agreement or similar
documents (as applicable) (“Organizational Documents”) shall each be in form and
substance satisfactory to each Purchaser, shall each be in full force and effect
as of the Closing and shall not have been amended or modified.
 
3.4  Security Documents. The Borrowers shall have entered into security
agreements and shall have executed and delivered all other documents, financing
statements and instruments necessary to grant to the Purchasers of the Notes and
any future holders of the Notes a valid and perfected security interest in the
Collateral (the “Security Documents”).
 
3.5  Sale of Securities to the Purchaser. The Borrowers shall have sold to the
Purchasers all of the Securities to be purchased hereunder at the Closing.
 
3.6  Securities Law Compliance. The Borrowers shall have made all filings under
all applicable federal and state securities laws necessary to consummate the
issuance of the Securities pursuant to this Agreement.
 
3.7  Subordination Agreement. The Borrowers, the holder(s) of the Senior Debt
and Purchasers shall have entered into one or more intercreditor or
subordination agreements in form and substance satisfactory to Purchasers
(collectively, the “Subordination Agreement”), and the Subordination Agreement
shall be in full force and effect as of the Closing.
 
3.8  Proceedings. All corporate and other proceedings taken or required to be
taken by each Security Party in connection with the transactions contemplated
hereby to be consummated at or prior to the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to the Purchasers
and their special counsel.
 
3.9  Closing Documents. Each Security Party, as applicable, shall have delivered
to the Purchasers all of the following documents, as applicable:
 
(i) the Notes in the aggregate principal amount of $200,000, duly completed and
executed by the Borrowers;
 
(ii) the Warrants;
 
(iii) a certified copy of the resolutions duly adopted by the boards of
directors of each of the Borrowers authorizing the execution, delivery and
performance of each of the Investment Documents to which it is a party, the
issuance and sale of the Securities, and the consummation of all other
transactions contemplated by the Investment Documents; and
 
(iv) such other documents relating to the transactions contemplated by the
Investment Documents as the Purchasers or their counsel may reasonably request.
 
3.10  Equity Investment. Each of the Purchasers shall have purchased at the
Closing the Warrants set forth opposite such Person’s name on the Schedule of
Purchasers at a price equal to the price set forth opposite such Person’s name
on the Schedule of Purchasers.
 
10

--------------------------------------------------------------------------------


3.11  Waiver. Any condition specified in this Section may be waived if consented
to by each Purchaser; provided that no such waiver shall be effective against
any Purchaser unless it is set forth in a writing executed by such Purchaser.
 
Section 4. Covenants
 
4.1 Affirmative Covenants. So long as any of the Securities or any notes issued
in exchange for any Securities remain outstanding and prior to the indefeasible
payment in full of all amounts due and owing under the Notes or any other notes
issued in exchange for any Securities, each Borrower shall, and shall cause each
other Security Party and each of their Subsidiaries to:
 
(i) at all times cause to be done all things necessary to maintain, preserve and
renew its company existence, rights, franchises, privileges and qualifications
and all material licenses, authorizations and permits necessary to the conduct
of its businesses, the failure to obtain which would reasonably be expected to
have a Material Adverse Effect;
 
(ii) maintain and keep its material properties in good repair, working order and
condition (ordinary wear and tear excepted), and from time to time make all
necessary or desirable repairs, renewals and replacements, so that its
businesses may be properly and advantageously conducted in all material respects
at all times;
 
(iii) pay and discharge when payable all Taxes, assessments and governmental
charges imposed upon its properties or upon it or its income or profits (in each
case before the same becomes delinquent and before penalties accrue thereon) and
all claims for labor, materials or supplies which if unpaid would by law,
statute, rule or regulation become a Lien upon any of its property, unless and
to the extent that the same are being contested in good faith, diligently and by
appropriate proceedings and adequate reserves (as determined in accordance with
GAAP consistently applied) have been established on its books with respect
thereto and such contest operates to suspend collections of the same;
 
(iv) comply with all other material obligations which it incurs pursuant to any
contract or agreement, whether oral or written, express or implied, as such
obligations become due, unless and to the extent that the same are being
contested in good faith, diligently and by appropriate proceedings and adequate
reserves (as determined in accordance with GAAP consistently applied) have been
established on its books with respect thereto;
 
(v) comply with all applicable laws, rules and regulations (including
Environmental and Safety Requirements), the violation of which would reasonably
be expected to have a Material Adverse Effect;
 
(vi) comply with all material Environmental and Safety Requirements and all
material permits, licenses or other authorizations issued thereunder, respond
immediately to any release or threatened release of any hazardous material,
substance or waste in a manner which complies with all Environmental and Safety
Requirements and reasonably mitigates any risk to human health or the
environment and provide such documents or information, or conduct at its own
cost such studies or assessments, relating to matters arising under the
Environmental and Safety Requirements as any Purchaser may reasonably request;
 
(vii) apply for and continue in force with good and responsible insurance
companies adequate insurance covering risks of such types and covering
casualties, risks and contingencies of such types and in such amounts as are
customary for prudent companies of
 
 
11

--------------------------------------------------------------------------------


similar size engaged in similar lines of business (but in no event less than
such amounts that were maintained as of the Closing); and
 
(viii) maintain proper books of record and account which present fairly in all
material respects its financial condition and results of operations and make
provisions on its financial statements for all such proper reserves as in each
case are required in accordance with GAAP consistently applied.
 
4.2  Note Negative Covenants. So long as any of the Notes or any notes issued in
exchange for any Securities remain outstanding and prior to the indefeasible
payment in full of all amounts due and owing thereunder, no Borrower shall, and
each Borrower shall prohibit each other Security Party and their Subsidiaries
from doing any of the following, without the prior written consent of the
holders of not less than 100% of the outstanding aggregate principal amount of
the Notes or, if no Notes are then outstanding, the holders of not less than a
majority of the outstanding Warrants:
 
(i) directly or indirectly declare, pay or make any Dividends, except for (a)
Dividends payable in Common Stock of SBON issued upon the outstanding Common
Stock of SBON, and (b) Dividends by Wholly-Owned Subsidiaries of SBON paid or
made, directly or indirectly, to SBON;
 
(ii) directly or indirectly make any Equity Purchase or directly or indirectly
redeem, purchase or make, or permit any of its Subsidiaries to redeem, purchase
or make any payments with respect to any equity appreciation rights, phantom
equity plans, profits interest plans or similar rights or plans;
 
(iii) authorize, issue or enter into any agreement providing for the issuance
(contingent or otherwise) of any notes or debt securities containing equity
features or profit participation features (including Convertible Securities in
the form of notes or debt securities);
 
(iv) make any loans or advances to, Guarantees for the benefit of, or
Investments in, any Person except for (a) reasonable advances to employees in
the ordinary course of business, consistent with past practice, (b) acquisitions
permitted pursuant to subsection (viii), (c) Investments having a stated
maturity no greater than one year from the date such Investment is made in (1)
obligations of the United States government or any agency thereof or obligations
guaranteed by the United States government, (2) certificates of deposit of
commercial banks having combined capital and surplus of at least $50 million or
(3) commercial paper with a rating of at least “Prime-1” by Moody’s Investors
Service, Inc., (d) intercompany loans or advances to or Guarantees by any
Borrower for the benefit of any other Borrower in the ordinary course of
business, consistent with past practice, (e) securities of account debtors
received pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such account debtors, (f) contributions by any
Borrower to the capital of any other Borrower (other than SBON), and (g) bank
deposits in the ordinary course of business, consistent with past practice;
 
(v) except as permitted by subsection (viii), merge or consolidate with any
Person (other than a merger or consolidation between or among Wholly-Owned
Subsidiaries or a merger or consolidation of a Wholly-Owned Subsidiary into
SBON) or convert to any other type of business entity or cause the conversion of
any of its equity securities;
 
(vi) directly or indirectly in one or more related transactions, sell, lease,
exchange or otherwise dispose of more than 5% of the Consolidated Total Assets
in any 12-
 
12

--------------------------------------------------------------------------------


 
month period (other than sales of inventory in the ordinary course of business,
consistent with past practice) or sell, exchange or permanently dispose of any
of its material Intellectual Property Rights;
 
(vii) liquidate, dissolve or effect a recapitalization or reorganization in any
form of transaction or otherwise alter its legal status other than the merger,
consolidation, acquisition, sale, transfer, conveyance, lease or assignment of
or by any Borrower with any other Borrower;
 
(viii) acquire any interest in any company or business (whether by a purchase of
assets, purchase of Capital Stock, merger or otherwise), or enter into any joint
venture, involving an aggregate consideration (including the assumption of
liabilities whether direct or indirect) exceeding $50,000 in any 12-month
period;
 
(ix) enter into, become subject to, amend, modify or waive any agreement or
instrument which by its terms would (under any circumstances) restrict (a) the
right of any of its Subsidiaries to make loans or advances or pay dividends or
make distributions to, transfer property to, or repay any Indebtedness owed to,
the Borrowers or another Subsidiary of the Borrowers, or (b) any Security
Party’s right to perform any of the provisions of any of the Investment
Documents, the Securities or its Governing Documents (including provisions
relating to the payment of principal and interest on the Notes or any other
notes issued in exchange for the Securities), except in any such case for
entering into the Subordination Agreement and amending, modifying or
supplementing such agreement in accordance with its terms;
 
(x) establish or acquire (a) any Subsidiaries other than the establishment of
any Wholly-Owned Subsidiaries of SBON so long as the provisions of Section 4.12
are satisfied or (b) any Subsidiaries organized outside of the United States and
its territorial possessions;
 
(xi) create, incur, assume or suffer to exist any Indebtedness other than
Permitted Indebtedness or any Lien other than Permitted Liens;
 
(xii) change its fiscal year;
 
(xiii) prepay, redeem, purchase, defeat or otherwise satisfy in any manner any
principal or interest on any Indebtedness other than Senior Debt and the
Indebtedness under this Agreement, the Notes, and any notes issued in exchange
for any Securities;
 
(xiv) issue or sell any Capital Stock of any of its Subsidiaries to any Person
other than SBON or a Wholly-Owned Subsidiary of SBON;
 
(xv) make any amendment to its Governing Documents, directly or indirectly,
whether by merger, conversion, operation of law or otherwise, or file any
resolution of its board of managers (or similar governing body) with its
jurisdiction of incorporation, formation or organization (as applicable)
containing any provisions, which would adversely affect or otherwise impair in
any respect any rights or remedies of any Purchaser or the rights or relative
priority of the holders of the Securities under this Agreement or its Governing
Documents;
 
(xvi) amend, modify or waive any provision of the Investment Documents, to which
it is a party, or fail to enforce the provisions of the Investment Documents, to
which it is a party, or exercise any of its rights and remedies thereunder;
 
13

--------------------------------------------------------------------------------


(xvii) take any action, or fail to take any action, which would result in the
invalidity, abandonment, misuse or unenforceability of its Intellectual Property
Rights or which would infringe upon or misappropriate any rights of other
Persons;
 
(xviii) cancel any claim or debt owing to it, except for reasonable
consideration or in the ordinary course of business, consistent with past
practice, and except for the cancellation of debts or claims not to exceed
$10,000 in any fiscal year; or
 
(xix) enter into or be a party to, or permit any of its Subsidiaries to enter
into or be a party to, any contract or agreement for the purchase of materials,
supplies or other property or services if such contract or agreement requires
that payment be made by a Security Party regardless of whether delivery is ever
made of such materials, supplies or other property or services.
 
4.3  Compliance with Agreements. Each Security Party shall perform and observe
all of its obligations, and shall cause each of its Subsidiaries to perform and
observe all of their respective obligations, as applicable: (i) to each holder
of the Notes and any other notes issued in exchange for any Securities and all
of its obligations to each holder of Warrants set forth in the Investment
Documents and the Governing Documents; and (ii) under each of the Investment
Documents.
 
4.4 Use of Proceeds. No Borrower shall use, and each Borrower shall prohibit
each other Security Party and their Subsidiaries from using any proceeds from
the sale of the Securities hereunder, directly or indirectly, for the purposes
of purchasing or carrying any “margin securities” within the meaning of
Regulation U promulgated by the Board of Governors of the Federal Reserve Board
or for the purpose of arranging for the extension of credit secured, directly or
indirectly, in whole or in part by collateral that includes any “margin
securities.”
 
4.5  Pro Rata Payment. Except as otherwise expressly provided for in the Notes
or any other notes issued in exchange for any of the Securities, any payments by
any Borrower or any guarantor to the holders of the Notes or any other notes
issued in exchange for any of the Securities (whether for principal, interest or
otherwise) shall be made pro rata among such holders based upon the aggregate
unpaid principal amount of all such notes held by each such holder. If any
holder of a Note or any other notes issued in exchange for any of the Securities
obtains any payment (whether voluntary, involuntary, by application of offset or
otherwise) of principal or interest on any such note in excess of such holder’s
pro rata share of payments obtained by all holders of all such notes (other than
as expressly provided in such notes), by acceptance of any such note such holder
agrees to share the excess payment ratably among each of the other holders as
provided in this Section.
 
4.6  Current Public Information. The Borrowers shall file use commercially
reasonable efforts to all reports required to be filed by it under the
Securities Act and the Securities Exchange Act and the rules and regulations
adopted by the Securities and Exchange Commission thereunder and shall take such
further action as any holder or holders of Restricted Securities may reasonably
request, all to the extent required to enable such holders to sell Restricted
Securities pursuant to Rule 144 adopted by the Securities and Exchange
Commission under the Securities Act (as such rule may be amended from time to
time) or any similar rule or regulation hereafter adopted by the Securities and
Exchange Commission. Upon request, the Borrowers shall deliver to any holder of
Restricted Securities a written statement as to whether it has complied with
such requirements.
 
4.7 Intellectual Property Rights. Each Borrower shall, and shall cause each
other Security Party and their Subsidiaries to, possess and maintain all
material Intellectual Property Rights necessary to the conduct of their
respective businesses and own all right, title and interest in and to, or

14

--------------------------------------------------------------------------------



have a valid license for, all such Intellectual Property Rights. No Borrower
shall take or fail to take, and each Borrower shall prohibit each other Security
Party and their Subsidiaries from taking or failing to take, any action which
would result in the invalidity, abandonment, misuse or unenforceability of such
Intellectual Property Rights or which would infringe upon or misappropriate any
rights of other Persons.
 
4.8  Additional Subsidiaries. With respect to any new Subsidiary of a Borrower
established after the Closing, such Borrower shall promptly cause such new
Subsidiary to deliver to the Purchaser the same documents required to be
delivered by the Security Parties pursuant to Section 3 for such new Subsidiary,
and if requested by the Purchasers, deliver to the Purchasers legal opinions
with respect to such new Subsidiary, which opinions shall be in form and
substance, and from counsel, satisfactory to the Purchasers.
 
4.9  Further Assurances. At any time and from time to time, upon the request of
the Purchasers, each Borrower shall, and shall cause each other Security Party
and their Subsidiaries to, execute, deliver and acknowledge or cause to be
executed, delivered and acknowledged, such further documents and instruments and
do such other acts and things as so requested in order to fully effect the
purposes of this Agreement, the other Investment Documents and any other
agreements, instruments and documents delivered pursuant hereto or in connection
with the Securities, any notes issued in exchange for any Securities. In
addition, if requested by the Purchasers, each Borrower shall, and shall cause
each other Security Party and their Subsidiaries to, obtain and promptly furnish
to the Purchasers evidence of all governmental approvals as may be required to
enable such Borrower to comply with its obligations under the Investment
Documents and to continue in business as conducted on the date hereof without
material interruption or interference.
 
Section 5. Transfer of Notes.
 
5.1  General Provisions. Notes are transferable only pursuant to: (i) Rule 144
or Rule 144A promulgated under the Securities Act (or any similar rule or rules
then in force) if such rule is available; or (ii) otherwise in compliance with
applicable securities laws.
 
5.2  Opinion Delivery. In connection with the transfer of any Note (other than a
transfer described in Section 5.1(i) if reasonably required by the Borrowers,
the holder thereof shall deliver to the Borrowers an opinion of counsel to the
effect that such transfer of the Note may be effected without registration of
such Note under the Securities Act. In addition, if the holder of the Note
delivers to the Borrowers an opinion of such counsel that no subsequent transfer
of such Note shall require registration under the Securities Act, the Borrowers
shall deliver a replacement Note that does not bear clause (a) of the legend set
forth in Section 8.3. If the Borrowers are not required to deliver a replacement
Note not bearing such legend, the holder thereof shall not transfer the same
until the prospective transferee has confirmed to the Borrowers in writing its
agreement to be bound by the conditions contained in this Section 5.2 and
Section 8.3.
 
5.3  Information Requests. Upon the request of any Purchaser, each Borrower
shall, and shall cause each other Security Party and their Subsidiaries to,
promptly supply to the Purchaser or its prospective transferees all information
regarding such Security Party and its Subsidiaries required to be delivered in
connection with a transfer hereof.
 
5.4  Legend Removal. If any Note becomes eligible for sale pursuant to Rule
144(k), the Borrowers shall, upon the request of the holder of such Note, remove
the legend set forth in Section 8.3 from the certificates for such Notes.
 
15

--------------------------------------------------------------------------------


Section 6. Representations and Warranties of the Borrowers.  As a material
inducement to the Purchasers to enter into this Agreement and purchase the
Securities hereunder, the each Borrower hereby represents and warrants to the
Purchasers as follows:
 
6.1  Organization, Corporate Power and Licenses. SBON is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Maryland. SLB is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Texas. Each Borrower possesses all
requisite corporate power and authority and all material licenses, permits and
authorizations necessary to own and operate its properties, to carry on its
businesses as now conducted and presently proposed to be conducted and to carry
out the transactions contemplated by the Investment Documents.
 
6.2  Authorization; No Breach. The execution, delivery and performance of each
of the Investment Documents and all other agreements and instruments
contemplated hereby and thereby to which a Borrower is a party have been duly
authorized by each Borrower. Each of the Investment Documents, each Borrower’s
Governing Documents and all other agreements and instruments contemplated hereby
and thereby to which a Borrower is a party constitutes a valid and binding
obligation of each Borrower, enforceable in accordance with its terms. The
execution and delivery by the Borrowers of each of the Investment Documents and
all other agreements and instruments contemplated hereby and thereby to which it
is a party, the offering, sale and issuance of the Securities hereunder, and the
fulfillment of and compliance with the respective terms hereof and thereof by
such Security Party, do not and shall not: (i) conflict with or result in a
breach of the terms, conditions or provisions of; (ii) constitute a default
under; (iii) result in the creation of any Lien upon the Borrowers’ Capital
Stock or assets pursuant to; (iv) give any third party the right to modify,
terminate or accelerate any obligation under; (v) result in a violation of; or
(vi) require any authorization, consent, approval, exemption or other action by
or notice or declaration to, or filing with, any court or administrative or
governmental body or agency pursuant to, the Governing Documents of the
Borrowers, or any law, statute, rule or regulation to which the Borrowers are
subject (including any usury laws applicable to the Notes), or any agreement,
instrument, order, judgment or decree to which the Borrowers are subject.
 
6.3  Solvency, Etc. Each Borrower is solvent as of the date of this Agreement
and shall not become insolvent as a result of the consummation of the
transactions contemplated by the Investment Documents. Each Borrower is, and
after giving effect to the transactions contemplated by the Investment Documents
shall be, able to pay its debts as they become due, and each Borrower’s property
now has, and after giving effect to the transactions contemplated hereby shall
have, a fair salable value greater than the amounts required to pay its debts
(including a reasonable estimate of the amount of all contingent liabilities).
Each Borrower has adequate capital to carry on its business, and after giving
effect to the transactions contemplated by the Investment Documents, each
Borrower shall have adequate capital to conduct its business. No transfer of
property is being made and no obligation is being incurred in connection with
the transactions contemplated by the Investment Documents with the intent to
hinder, delay or defraud either present or future creditors of the Borrowers.
 
Section 7. Events of Default.
 
7.1  Definition. An Event of Default shall be deemed to have occurred if:
 
(i) the Borrowers fail to pay when due and payable (whether at maturity or
otherwise) the full amount of interest (whether in cash or in kind) then accrued
on any Notes or any notes issued in exchange for any Securities, or the full
amount of any principal payment (together with any applicable premium) on any
Notes or any notes issued in exchange for any Securities or any other amounts
payable under the Securities or the Investment Documents and
 
16

--------------------------------------------------------------------------------


 
 such amounts remain unpaid for a period of five Business Days after notice to
Borrowers of such non-payment;
 
(ii) any Security Party breaches, fails to perform or observe any provision
contained in the Investment Documents and (1) if such failure has had or could
have a Material Adverse Effect, such failure continues uncured for 15 days or
(2) if such failure has not had and could not have a Material Adverse Effect, if
such failure continues uncured for 30 days or the Security Parties are not
proceeding diligently to cure such failure;
 
(iii) any representation, warranty or information contained herein or required
to be furnished to any holder of the Securities pursuant to the Investment
Documents, or any writing furnished by any Security Party to any holder of the
Notes, is false or misleading in any material respect on the date made, repeated
or furnished;
 
(iv) any Security Party or its Subsidiaries makes an assignment for the benefit
of creditors or admits in writing its inability to pay its debts generally as
they become due, or an order, judgment, decree or injunction is entered
adjudicating such Security Party or any of its Subsidiaries bankrupt or
insolvent or requiring the dissolution or split up of such Security Party or any
of its Subsidiaries or preventing such Security Party or any of its Subsidiaries
from conducting all or any part of its business; or any order for relief with
respect to any Security Party or its Subsidiaries is entered under the Federal
Bankruptcy Code; or any Security Party or its Subsidiaries petitions or applies
to any tribunal for the appointment of a custodian, trustee, receiver or
liquidator of such Security Party or any of its Subsidiaries, or of any
substantial part of the assets of such Security Party or any of its
Subsidiaries, or commences any proceeding (other than a proceeding for the
voluntary liquidation and dissolution of any of its Subsidiaries) relating to
such Security Party or any of its Subsidiaries under any bankruptcy
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar laws of any jurisdiction now or hereafter in effect; or
any such petition or application is filed, or any such proceeding is commenced,
against such Security Party or any of its Subsidiaries and either (a) such
Security Party or any such Subsidiary by any act indicates its approval thereof,
consent thereto or acquiescence therein or (b) such petition, application or
proceeding is not dismissed within 60 days;
 
(v) a final judgment in excess of $100,000 is rendered against any Security
Party or its Subsidiaries and, within 60 days after entry thereof, such judgment
is not discharged in full or execution thereof stayed pending appeal, or within
60 days after the expiration of any such stay, such judgment is not discharged
in full;
 
(vi) any Security Party’s or its Subsidiaries’ assets are attached, seized,
subjected to a writ or distress warrant, or are levied upon, or come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors in connection with any obligations or liabilities of the Security
Parties and their Subsidiaries and such attachment, seizure, warrant, levy or
possession could reasonably be expected to have a Material Adverse Effect;
 
(vii) any Security Party or its Subsidiaries defaults in the payment when due,
or in performance or observance of, any material obligation of, or condition
agreed to by, any Security Party or its Subsidiaries with respect to any
material purchase or lease of goods or services where such default, singly or in
the aggregate with all other such defaults, could reasonably be expected to have
a Material Adverse Effect;
 
17

--------------------------------------------------------------------------------


(viii) (a) any Security Party or its Subsidiaries defaults (1) in payment when
due (after taking into account any applicable grace period) of any amounts
(whether by upon scheduled payment, required prepayment, required cash
collection, acceleration, demand or otherwise) under any indenture, loan
agreement, note or other instrument under which any evidence of Indebtedness of
such Security Party or its Subsidiaries has been or hereafter may be issued or
outstanding (excluding any evidence of Indebtedness issued by such Security
Party or its Subsidiaries in connection with the Senior Debt) (“Material
Indebtedness”) or (2) under the terms, covenants or other provisions of any such
indenture, loan agreement, note or other instrument, if the effect of such
default is to accelerate or to permit the acceleration of the stated maturity of
such Material Indebtedness (whether or not actually accelerated) or (in the case
of demand obligations) results in demand for payment of such Material
Indebtedness or (b) any other event shall occur or conditions shall exist with
respect to such Material Indebtedness, if the effect of such event or condition
is to cause, or to permit the holders thereof to cause, such Material
Indebtedness to become due and payable prior to its scheduled maturity dates
(other than refinancing of such Material Indebtedness permitted herein);
 
(ix) there shall occur an acceleration of any of the Senior Debt following an
“Event of Default” as defined in the agreements evidencing Senior Debt or any
similar concept contained therein;
 
(x) any of the Investment Documents shall cease to be in full force and effect
or declared to be null and void by a court of competent jurisdiction;
 
(xi) a Change in Control shall occur;
 
(xii) any Borrower or any of its Subsidiaries shall be enjoined, restrained or
prevented by any court or administrative agency from conducting any material
part of its business;
 
(xiii) the occurrence of any event that could reasonably cause the cessation or
substantial curtailment of the conduct of business by any Borrower or any of its
Subsidiaries; or
 
(xiv) the loss, suspension or revocation of, or failure to renew, any license or
permit required by any Borrower or any of its Subsidiaries to conduct its
business.
 
The foregoing shall constitute “Events of Default” whatever the reason or cause
for any such Event of Default and whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body.
 
7.2  Consequences of Events of Default.
 
(i) If any Event of Default has occurred, then the interest rate on the Notes
and any notes issued in exchange for any Securities shall increase immediately
by an increment of three percentage points (or, if less, the highest rate
permitted by law). If any such Event of Default has occurred and continues for a
period of 360 days thereafter, then the interest rate on the Notes shall
increase by a further increment of two percentage points (for a total increase
of five percentage points) (or, if less, the highest rate permitted by law). Any
increase of the interest rate resulting from the operation of this subparagraph
shall terminate as of the close of business on the date on which no Events of
Default exist (subject to subsequent increases pursuant to this subparagraph).
 
18

--------------------------------------------------------------------------------


(ii) If an Event of Default of the type described in Section 7.1(iv) has
occurred, then the aggregate outstanding principal amount of all of the Notes
and any notes issued in exchange for any Securities (together with all accrued
interest thereon and all other amounts due and payable with respect thereto)
shall become immediately due and payable without any action on the part of the
holders thereof, and the Borrowers shall immediately pay to the holders of such
notes all amounts due and payable with respect thereto.
 
(iii) If an Event of Default (other than under Section 7.1(iv)) has occurred and
is continuing, then the holder or holders of Notes representing not less than
100% of the aggregate principal amount of Notes and any notes issued in exchange
for any Securities then outstanding may declare all or any portion of the
outstanding principal amount of the Notes and any notes issued in exchange for
any Securities (together with all accrued interest thereon and all other amounts
due and payable with respect thereto) to be immediately due and payable and may
demand immediate payment of all or any portion of the outstanding principal
amount of the Notes and any notes issued in exchange for any Securities
(together with all such other amounts then due and payable) owned by such holder
or holders. The Borrowers shall give prompt written notice of any such demand to
the other holders of Notes and any notes issued in exchange for any Securities,
each of which may demand immediate payment of all or any portion of such
holder’s Note and any notes issued in exchange for any Securities. If any holder
or holders of the Notes and any notes issued in exchange for any Securities
demand immediate payment of all or any portion of the Notes and any notes issued
in exchange for any Securities, the Borrowers shall immediately pay to such
holder or holders all amounts due and payable with respect thereto.
 
Section 8. Miscellaneous.
 
8.1  Expenses. Each Borrower shall, and shall cause each other Security Party
and their Subsidiaries to, pay, and hold the Purchasers harmless against
liability for the payment of, and reimburse on demand as and when incurred from
and against the following: (i) all reasonable costs and expenses incurred in
connection with the due diligence review of each Security Party and its
Subsidiaries, the preparation, negotiation, execution and interpretation of the
Investment Documents, the Securities, and the agreements contemplated hereby and
thereby, and the consummation of all of the transactions contemplated hereby and
thereby (including all reasonable fees and expenses of legal counsel,
environmental consultants and accountants), which costs and expenses shall be
payable at the Closing or, if the Closing does not occur, payable upon demand;
(ii) all recording and filing fees, stamp and other Taxes which may be payable
in respect of the execution and delivery of the Investment Documents or the
issuance, delivery or acquisition of any Securities; and (iii) the reasonable
fees and expenses incurred in any filing with any governmental agency with
respect to its investment in any Security Party or in any other filing with any
governmental agency with respect to any Security Party which mentions such
Person. In addition, each Borrower shall, and shall cause each other Security
Party and their Subsidiaries to, pay, and hold the Purchasers harmless against
liability for the payment of, and reimburse on demand as and when incurred from
and against the following: (i) all fees and expenses incurred with respect to
any amendments or waivers (whether or not the same become effective) under or in
respect of each of the Investment Documents, the Governing Documents of each
Security Party and the other agreements and instruments contemplated hereby and
thereby (including all reasonable expenses incurred in connection with any
proposed merger, sale or recapitalization of any Security Party or any of its
Subsidiaries); and (ii) the reasonable fees and expenses incurred with respect
to the interpretation and enforcement of the rights granted under the Investment
Documents, the Securities, the Governing Documents of each Security Party and
the agreements or instruments contemplated hereby and thereby (including costs
of collection). If the Security Parties fail to pay when due any amounts due
Purchasers or fail to comply with any of their obligations pursuant to this
Agreement or any other agreement, document or instrument executed or delivered
in connection herewith, the Security Parties shall, upon demand, pay to
Purchasers
 
19

--------------------------------------------------------------------------------


such further amounts as shall be sufficient to cover the cost and expense
(including, but not limited to attorneys’ fees) incurred in collecting all such
amounts due or in otherwise enforcing the rights and remedies hereunder. The
Security Parties also agree to pay to the Purchasers all costs and expenses
incurred by them, including reasonable compensation to their attorneys for all
services rendered, in connection with the investigation of any Event of Default
and enforcement of their rights hereunder or under the other Investment
Documents.
 
8.2  Remedies. Each holder of Securities shall have all rights and remedies set
forth in the Investment Documents and the Governing Documents of each Security
Party and all rights and remedies which such holders have been granted at any
time under any other agreement or contract and all of the rights which such
holders have under any law, statute, rule or regulation. No remedy hereunder or
thereunder conferred is intended to be exclusive of any other remedy, and each
and every such remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or thereunder or now or hereafter existing at law
or in equity or by statute or otherwise. Any Person having any rights under any
provision of the Investment Documents shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of the Investment Documents and to
exercise all other rights granted by law, statute, rule or regulation.
 
8.3  Purchaser’s Investment Representations. Each Purchaser, severally and not
jointly, hereby represents that it is acquiring the Restricted Securities
purchased hereunder or acquired pursuant hereto for its own account with the
present intention of holding such securities for purposes of investment, and
that it has no intention of selling such securities in a public distribution in
violation of the federal securities laws or any applicable state securities
laws; provided, that nothing contained herein shall prevent such Purchaser and
subsequent holders of Restricted Securities from transferring such securities in
compliance with the provisions of Section 5 hereof. Each certificate or
instrument representing Restricted Securities shall be imprinted with a legend
in substantially the following form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON MARCH
21, 2007, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE CONDITIONS SPECIFIED IN THE NOTE AND WARRANT PURCHASE AGREEMENT,
DATED AS OF MARCH 21, 2007, AND AS AMENDED AND MODIFIED FROM TIME TO TIME, AMONG
THE BORROWERS; THE INITIAL HOLDER(S) HEREOF AND CERTAIN INVESTORS, WHO FROM TIME
TO TIME BECOME PARTIES THERETO IN ACCORDANCE WITH THE PROVISIONS THEREOF, AND
THE BORROWERS RESERVE THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITY UNTIL
SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO SUCH TRANSFER. UPON WRITTEN
REQUEST, A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY THE BORROWERS TO THE
HOLDER HEREOF WITHOUT CHARGE.”
 
8.4  Amendments and Waivers. Except as otherwise expressly provided herein, the
provisions of this Agreement and the provisions of the Notes may be amended and
each Security Party may take any action herein prohibited, or omit to perform
any act herein required to be performed by it, only if such Security Party has
obtained the written consent of the holders of not less than 100% of the
outstanding aggregate principal amount of the Notes; provided, that if there are
no Notes outstanding, the provisions of this Agreement may be amended or waived
by the Security Parties and each Security Party may take any action herein
prohibited, only if such Security Party has obtained the written consent of the
holders of not less than a majority of the number of outstanding Warrants. No
other course of dealing between any Security Party and the holder of any
Security or any delay in exercising any rights hereunder
 
20

--------------------------------------------------------------------------------


or under the Notes or the Governing Documents of any Security Party shall
operate as waiver of any rights of any such holders. For purposes of this
Agreement, the Securities held by any Security Party or its Subsidiaries shall
not be deemed to be outstanding. If any Borrower or any other Security Party or
any of their Subsidiaries pays any consideration to any holder of Securities for
such holder’s consent to any amendment, modification or waiver hereunder, such
party shall also pay each other holder granting its consent hereunder equivalent
consideration computed on a pro rata basis.
 
8.5  Survival of Agreement. All covenants, representations and warranties
contained in the Investment Documents or made in writing by each Security Party
in connection herewith or therewith shall survive the execution and delivery of
the Investment Documents and the consummation of the transactions contemplated
hereby and thereby, regardless of any investigation made by any Purchaser or on
its behalf. In addition, the obligations of each Security Party pursuant to
Sections 8.1, 8.16 and 8.17 shall survive the repayment of all amounts payable
pursuant to this Agreement, the Notes and the Warrants.
 
8.6  No Setoffs, Etc. All payments hereunder and under the Securities and any
notes issued in exchange for any Securities shall be made by each Security Party
without setoff, offset, deduction or counterclaim, free and clear of all taxes,
levies, imports, duties, fees and charges, and without any withholding,
restriction or conditions imposed by any governmental authority. If any Security
Party shall be required by any law, statute, rule or regulation to deduct,
setoff or withhold any amount from or in respect of any payment to any Purchaser
hereunder or under the Securities or any notes issued in exchange for any
Securities, then the amount so payable to such Purchaser shall be increased as
may be necessary so that, after making all required deductions, setoffs and
withholdings, such Purchaser shall receive an amount equal to the sum they would
have received had no such deductions, setoffs or withholding been made.
 
8.7  Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether or not so expressed; provided, that no Borrower shall be permitted to
assign or delegate, and each Borrower shall prohibit each other Security Party
and its Subsidiaries from assigning or delegating, its rights or obligations
under this Agreement, the Securities or any notes issued in exchange for any
Securities. In addition, and whether or not any express assignment has been
made, the provisions of this Agreement which are for any Purchaser’s benefit as
a purchaser or holder of Securities, notes issued in exchange for any Securities
are also for the benefit of, and enforceable by, any subsequent holder of the
same. Except as otherwise expressly provided herein, nothing expressed in or
implied from any Investment Document is intended to give, or shall be construed
to give, any Person, other than the parties hereto and thereto and their
permitted successors and assigns, any benefit or legal or equitable right,
remedy or claim under or by virtue of this Agreement or any such other document.
Any agreement or covenant in any Investment Document obligating any issuer of an
Capital Stock held by a Purchaser or subsequent holder to take any action or to
refrain from taking any action, shall similarly obligate any other Person into
or with which such issuer is merged, consolidated, combined or reorganized.
 
8.8  Aggregation. For purposes of the Investment Documents, all holdings of
Securities by Persons who are Affiliates of each other shall be aggregated for
purposes of meeting any threshold tests under the Investment Documents.
 
8.9  Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective
 
 
21

--------------------------------------------------------------------------------


only to the extent of such prohibition or invalidity, without invalidating the
remainder of this Agreement and shall be reformed and enforced to the maximum
extent permitted under applicable law.
 
8.10  Counterparts. This Agreement may be executed in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together shall constitute one and the same Agreement.
 
8.11  Descriptive Headings. The descriptive headings of this Agreement and the
Securities are inserted for convenience only and do not constitute a substantive
part of this Agreement.
 
8.12  Governing Law. The corporation laws of the State of Missouri shall govern
all issues and questions concerning the relative rights and obligations of the
Security Parties and the holders of their Capital Stock. All other issues and
questions concerning the construction, validity, enforcement and interpretation
of this Agreement and the schedules hereto and (except as otherwise expressly
provided therein) the exhibits hereto shall be governed by, and construed in
accordance with, the laws of the State of Missouri, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Missouri or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Missouri. In furtherance of the
foregoing, the internal law of the State of Missouri shall control the
interpretation and construction of this Agreement (and all schedules and
exhibits hereto), even though under that jurisdiction’s choice of law or
conflict of law analysis, the substantive law of some other jurisdiction would
ordinarily apply.
 
8.13  Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid), mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid or sent via facsimile to the number set
forth below with a copy mailed to the recipient as set forth above. Such
notices, demands and other communications shall be sent to the Purchasers and to
each Security Party at the addresses indicated below:
 
To each Security Party:
 
Siboney Corporation
Siboney Learning Group, Inc.
325 Kirkwood Rd., Suite 300
St. Louis, Missouri 63122
Attn: William Edwards
Facsimile: (314) 822-3197


To the Purchasers:
 
at their respective addresses on the records of the Borrowers
 
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
 
8.14  Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. The parties intend that each
representation, warranty and covenant contained herein shall

 
22

--------------------------------------------------------------------------------




have independent significance. If any party has breached any representation,
warranty or covenant contained herein in any respect or any Event of Default
shall occur, the fact that there exists another representation, warranty or
covenant or Event of Default relating to the same subject matter (regardless of
the relative levels of specificity) which such party has not breached shall not
detract from or mitigate the fact that such party is in breach of the first
representation, warranty or covenant or that the first Event of Default shall
have occurred.
 
8.15  Complete Agreement. This Agreement, those documents expressly referred to
herein, and the other documents of even date herewith delivered or executed in
connection with the transactions contemplated hereby embody the complete
agreement and understanding among the parties and supersede any prior agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.
 
8.16  Indemnification. In consideration of each Purchaser’s execution and
delivery, of this Agreement and purchase of the Securities hereunder and in
addition to all of each Borrower’s other obligations under this Agreement and in
addition to all other rights and remedies available at law or in equity, each
Borrower shall, and shall cause each other Security Party and their Subsidiaries
to, defend, protect and indemnify the Purchasers and each other holder of
Securities, any notes issued in exchange for any Securities and all of their
officers, managers, directors, stockholders, members, partners, limited
partners, Affiliates, employees, agents, representatives, successors and assigns
(including those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”), and save and hold each of
them harmless from and against, and pay on behalf of or reimburse such part), on
demand as and when incurred, any and all actions, causes of action, suits,
claims, losses (including diminutions in value and consequential damages),
costs, penalties, fees, liabilities and damages and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), including reasonable attorneys’
fees and disbursements, interest and penalties and all amounts paid in
investigation, defense or settlement of any of the foregoing and claims relating
to any of the foregoing (the “Liabilities”), incurred by the Indemnitees or any
of them as a result of, or arising out of, or relating to: (i) any breach or
inaccuracy of any representation or warranty of any Borrower or Security Party
contained in this Agreement or any other Transaction Document or any
non-fulfillment or breach of any covenant or agreement of any Borrower or
Security Party contained in this Agreement or any other Transaction Document;
(ii) the execution, delivery, performance or enforcement of the Investment
Documents, any Governing Documents of any Security Party or its Subsidiaries and
any other instrument, document or agreement executed pursuant hereto or thereto
of any Security Party or its Subsidiaries by any of the Indemnitees, except to
the extent any such Liabilities are caused by the particular Indemnitee’s gross
negligence or willful misconduct; and (iii) the past, present or future
environmental condition of any property owned, operated or used by any Security
Party, any of its Subsidiaries, their predecessors or successors or of any
offsite treatment, storage or disposal location associated therewith, including,
without limitation, the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, release or threatened release into, onto or from,
any such property or location of any toxic, chemical or hazardous substance,
material or waste (including, without limitation, any losses, liabilities,
damages, injuries, penalties, fees, costs, expenses or claims asserted or
arising under any Environmental and Safety Requirement) regardless of whether
caused by, or within the control of, such Security Party or any of its
Subsidiaries. To the extent that the foregoing undertaking by each Security
Party may be unenforceable for any reason, each Security Party shall make the
maximum contribution to the payment and satisfaction of each of the Liabilities
which is permissible under applicable law. If there are insufficient funds to
meet the obligations of the Security Parties and their Subsidiaries under this
Section 8.16, any indemnification payments made pursuant to this Section, to the
extent such indemnification relates to Liabilities which are common to all
Purchasers, shall be made pro rata, based on the percentage that the Warrants
purchased by each such Purchaser, as set forth opposite such Purchaser’s name on
the Schedule of Purchasers attached hereto, bears to the total

23

--------------------------------------------------------------------------------



aggregate Warrants purchased by all Purchasers, as set forth on the Schedule of
Purchasers  attached hereto.
 
8.17  Payment Set Aside. To the extent that any payment or payments are made to
any Purchaser hereunder or under the Securities, any notes issued in exchange
for any Securities or such Purchaser enforces its rights or exercises its right
of setoff hereunder or thereunder, and such payment or payments or the proceeds
of such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to such payor, a
trustee, receiver or any other Person under any law, statute, rule or regulation
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
8.18 Jurisdiction and Venue. Each of the parties: (i) submits to the
jurisdiction of any state or federal court sitting in St. Louis County, Missouri
in any legal suit, action or proceeding arising out of or relating to this
Agreement, the Securities, any notes issued in exchange for any Securities;
(ii) agrees that all claims in respect of the action or proceeding may be heard
or determined in any such court; and (iii) agrees not to bring any action or
proceeding arising out of or relating to this Agreement, the Securities, any
notes issued in exchange for any Securities in any other court. Each of the
parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety or other security
that might be required of any other party with respect thereto. Any party may
make service on any other party by sending or delivering a copy of the process
to the party to be served at the address and in the manner provided for the
giving of notices in Section 8.13. Each party agrees that a final judgment in
any action or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law. Nothing herein
shall affect the right to serve process in any other manner permitted by law,
statute, rule or regulation or shall limit the right of any Purchaser to bring
proceedings against any Security Party in the courts of any other jurisdiction.
To the extent provided by any law, statute, rule or regulation, should any
Security Party, after being so served, fail to appear or answer to any summons,
complaint, process or papers so served within the number of days prescribed by
law after the mailing thereof, such Security Party shall be deemed in default
and an order and/or judgment may be entered by the court against such Security
Party as demanded or prayed for in such summons, complaint, process or papers.
The exclusive choice of forum for each Security Party set forth in this Section
8.18 shall not be deemed to preclude the enforcement by any Purchaser or any
holder of Securities or notes issued in exchange for any Securities of any
judgment obtained in any other forum or the taking by such Purchaser or any
holder of Securities or notes issued in exchange for any Securities of any
action to enforce the same in any other appropriate jurisdiction, and each
Security Party hereby waives the right to collaterally attack any such judgment
or action.
 
8.19  Waiver of Right to Jury Trial. EACH BORROWER, ON ITS OWN BEHALF AND ON
BEHALF OF EACH OTHER SECURITY PARTY AND ITS SUBSIDIARIES, AND EACH HOLDER OF
SECURITIES AND NOTES ISSUED IN EXCHANGE FOR ANY SECURITIES HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT, THE
SECURITIES, ANY NOTES ISSUED IN EXCHANGE FOR ANY SECURITIES OR THE VALIDITY,
PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF. EACH BORROWER, ON
ITS OWN BEHALF AND ON BEHALF OF EACH OTHER SECURITY PARTY AND ITS SUBSIDIARIES,
AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND
ACKNOWLEDGES THAT
 
24

--------------------------------------------------------------------------------


THE PURCHASERS WOULD NOT PURCHASE THE SECURITIES HEREUNDER IF THIS SECTION WERE
NOT PART OF THIS AGREEMENT.
 
8.20  Certain Waivers. Each Borrower hereby waives diligence, presentment,
protest and demand and notice of protest and demand, dishonor and nonpayment of
the Notes and any notes issued in exchange for any Securities, and expressly
agrees that the Notes and any notes issued in exchange for any Securities, or
any payment thereunder, may be extended from time to time and that the holder
thereof may accept security for the Notes and any notes issued in exchange for
any Securities or release security for the Notes and any notes issued in
exchange for any Securities, all without in any way affecting the liability of
such Borrower thereunder.
 
8.21  Joint and Several Liability of the Security Parties. Each Security Party
shall be jointly and severally liable hereunder and under each of the Investment
Documents to which it is a party with respect to all obligations hereunder and
thereunder (the “Security Party Obligations”), regardless of which Security
Party actually receives the proceeds from the issuance of the Securities, or the
manner in which the Borrowers, any other Security Party or any Purchaser account
therefor in their respective books and records. Notwithstanding the foregoing:
(i) each Security Party’s obligations and liabilities with respect to the
proceeds from the issuance of the Securities which it receives, and related
fees, costs and expenses; and (ii) each Security Party’s obligations and
liabilities arising as a result of the joint and several liability of a Borrower
hereunder with respect to proceeds of the Notes received by any other Security
Party, together with the related fees, costs and expenses, shall be separate and
distinct obligations, both of which are primary obligations of such Security
Party. Neither the joint and several liability of any Security Party shall be
impaired or released by (a) the failure of any Purchaser, any successor or
assigns thereof, or any holder of any Securities, any notes issued in exchange
for any Securities or any of the Security Party Obligations to assert any claim
or demand or to exercise or enforce any right, power or remedy against any
Security Party or its Subsidiaries, any other Person or otherwise, (b) any
extension or renewal for any period (whether or not longer than the original
period) or exchange of any of the Security Party Obligations or the release or
compromise of any obligations of any nature of any Person with respect thereto,
(c) the surrender, release or exchange of all or any part of any property
securing payment, performance and/or observance of any of the Security Party
Obligations or the compromise or extension or renewal for any period (whether or
not longer than the original period) of any obligations of any nature of any
Person with respect to any such property, (d) any action or inaction on the part
of any Purchaser, or any other event or condition with respect to any other
Security Party, including, without limitation, any such action or inaction or
other event or condition, which might otherwise constitute a defense available
to, or a discharge of, such other Security Party, or a guarantor or surety of or
for any or all of the Security Party Obligations or (e) any other act, matter or
thing (other than payment or performance of the Security Party Obligations)
which would or might, in the absence of this provision, operate to release,
discharge or otherwise prejudicially affect the obligations of such or any other
Security Party.
 
8.22  Several Liability of Purchasers. The liabilities and obligations of the
Purchasers under the Investment Documents, including, but not limited to, the
Purchasers’ obligation to purchase the Securities hereunder are several
obligations of the Purchasers. No Purchaser shall have any obligation or
liability arising under any Investment Document or otherwise as a result of any
other Purchaser’s breach or default hereunder or thereunder. EACH BORROWER, ON
ITS OWN BEHALF AND ON BEHALF OF EACH OTHER SECURITY PARTY AND ITS SUBSIDIARIES,
SHALL BE DEEMED TO HAVE WAIVED ANY SUCH ACTION, CLAIM, RIGHT OR CAUSE OF ACTION
ANY SUCH PARTY MAY HAVE AGAINST ANY SUCH PURCHASER.
 
[Remainder of page intentionally left blank; signature page follows.]
 

25

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
 
BORROWERS:
 
SIBONEY CORPORATION
             
 
By:    /s/ William D.
Edwards                                                         
 
 
Name:     William D.
Edwards                                                        
 
 
Title:        Executive Vice
President                                              
       
 
 
 
SIBONEY LEARNING GROUP, INC.
             
 
By:    /s/ William D.
Edwards                                                         
 
 
Name:     William D.
Edwards                                                        
 
 
Title:        President                               
                                         
             
PURCHASERS:
                   /s/ Timothy J. Tegeler                             
                                       
 
Timothy J. Tegeler
                       /s/ Lewis B.
Shepley                                                                       
 
Lewis B. Shepley 
 






26

--------------------------------------------------------------------------------





SCHEDULE OF PURCHASERS




 
Names and
Addresses
Principal
Amount
of Notes
 
Purchase
Price
for Notes
 
Number of
Warrant
Shares
 
Purchase Price
               
Timothy J. Tegeler
$100,000
 
  $80,000
 
200,000
 
$20,000
                                                                               
               
Lewis B. Shepley
$100,000
 
  $80,000
 
200,000
 
$20,000
                                                                               
 
                
 
                
 
                
 
                
               
TOTAL
$200,000
 
$160,000
 
400,000
 
$40,000






27

--------------------------------------------------------------------------------



LIENS SCHEDULE


None



28

--------------------------------------------------------------------------------



EXHIBIT A


FORM OF 10% SUBORDINATED SECURED NOTE
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT WERE ORIGINALLY ISSUED ON MARCH
21, 2007, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE CONDITIONS SPECIFIED IN THE NOTE AND WARRANT PURCHASE AGREEMENT,
DATED AS OF MARCH 21, 2007, AND AS AMENDED AND MODIFIED FROM TIME TO TIME, AMONG
THE BORROWERS, THE INITIAL HOLDER(S) HEREOF AND CERTAIN INVESTORS, WHO FROM TIME
TO TIME BECOME PARTIES THERETO IN ACCORDANCE WITH THE PROVISIONS THEREOF, AND
THE BORROWERS RESERVE THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITY UNTIL
SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO SUCH TRANSFER. UPON WRITTEN
REQUEST, A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY THE BORROWERS TO THE
HOLDER HEREOF WITHOUT CHARGE.
 
THIS NOTE IS SUBJECT TO THE TERMS AND CONDITIONS OF THAT CERTAIN SUBORDINATION
AGREEMENT, DATED AS OF MARCH 21, 2007, BY AND BETWEEN __________________ AND
SOUTHWEST BANK OF ST. LOUIS.


SIBONEY CORPORATION
SIBONEY LEARNING GROUP, INC.


10% SUBORDINATED SECURED PROMISSORY NOTE




March 21, 2007
$100,000.00





Siboney Corporation, a Maryland corporation, and Siboney Learning Group, Inc., a
Texas corporation (collectively, the “Borrowers”), hereby jointly and severally
promise to pay to the order of ____________ the principal amount of One Hundred
Thousand Dollars ($100,000.00) together with interest thereon calculated from
the date hereof in accordance with the provisions of this Note.


This Note was issued pursuant to a Note and Warrant Purchase Agreement, dated as
of March 21, 2007 (as amended and modified from time to time, the “Purchase
Agreement”), among the Borrowers and certain investors, and this Note is one of
the “Notes” referred to in the Purchase Agreement. The Purchase Agreement
contains terms governing the rights of the holder of this Note, and all
provisions of the Purchase Agreement are hereby incorporated herein in full by
reference. Unless otherwise indicated herein, capitalized terms used in this
Note have the same meanings set forth in the Purchase Agreement. The obligations
evidenced by the Notes are secured by a security interest in the Borrowers’
assets granted pursuant to a Security Agreement dated the date hereof among the
Borrowers and the holders of the Notes.


1. Payment of Interest. Except as otherwise expressly provided in the Purchase
Agreement, interest shall accrue at the rate of 10% per annum (computed on the
basis of a 360-day year and the actual number of days elapsed in any year) on
the unpaid principal amount of this Note outstanding from time to time, or (if
less) at the highest rate then permitted under applicable law; provided,
however, that upon the occurrence of any Event of Default, and during the
continuation thereof,

29

--------------------------------------------------------------------------------



the unpaid principal amount, and the past due interest, if any, of this Note
shall bear interest at a rate of 12% per annum. The Borrowers shall pay to the
holder of this Note all accrued interest on the last day of each calendar
quarter, beginning June 30, 2007, which may, at the option of the Borrowers, be
paid in kind rather than in cash (i.e., such interest shall be capitalized when
due and added to the principal balance of this Note). Any accrued interest which
for any reason has not theretofore been paid shall be paid in full on the date
on which the final principal payment on this Note is made. Interest shall accrue
on any principal payment due under this Note and, to the extent permitted by
applicable law, on any interest which has not been paid on the date on which it
is due and payable at the same rate at which such interest is then accruing on
the principal amount of this Note, in either case, until such time as payment
therefore is actually delivered to the holder of this Note.


2.  Payment of Principal on Note.


(a)  Scheduled Payments. The Borrowers shall pay the principal amount of
$100,000 (or such lesser principal amount then outstanding) to the holder of
this Note on March 21, 2009, together with all accrued and unpaid interest on
the principal amount being repaid.


(b) Prepayments. The Borrowers may, at any time and from time to time, prepay
all or any portion of the outstanding principal amount of the Notes, without
penalty, pro rata among the holders of the Notes on the basis of the outstanding
principal amount of the Note held by each holder; provided, that (A) such
prepayment is not prohibited by the provisions of the Subordination Agreement
and (B) the Borrowers have paid all interest on the Notes accrued through the
date ten days prior to the date of prepayment specified in the Borrowers’ notice
referred to in subparagraph (b)(ii) below. In connection with each prepayment of
principal hereunder, the Borrowers shall also pay all accrued and unpaid
interest on the principal amount of the Notes being repaid. A prepayment of less
than all of the outstanding principal amount of each of the Notes shall not
relieve the Borrowers of their obligation to make scheduled payments on each of
the Notes on the scheduled payment dates pursuant to Section 2(a).


3.  Holder’s Records. The holder of this Note shall record in its books and
records the date and amount of each payment of principal and/or interest made by
Borrowers with respect thereto (including any payment in kind of interest as
described in Section 1 above); provided, however, that the obligation of
Borrowers to repay this Note shall be absolute and unconditional,
notwithstanding any failure of the holder of this Note to make any such
recordation or any mistake by the holder of this Note in connection with any
such recordation. The books and records of the holder of this Note showing the
account between the holder of this Note and Borrowers shall be admissible in
evidence in any action or proceeding and shall constitute prima facie proof of
the items therein set forth.


4.  Amendment and Waiver. Except as otherwise expressly provided herein, the
provisions of the Notes may be amended and the Borrowers may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Borrowers have obtained the written consent of the holders of
100% of the outstanding principal amount of the Notes.


5.  Cancellation. After all principal and accrued interest at any time owed on
this Note has been paid in full, this Note shall be surrendered to the Borrowers
for cancellation and shall not be reissued.


6.  Payments. All payments to be made to the holders of the Notes shall be made
in the lawful money of the United States of America in immediately available
funds.

30

--------------------------------------------------------------------------------



7.  Place of Payment. Payments of principal and interest shall be delivered to
______________ at his address on the records of the Borrowers, or to such other
address or to the attention of such other person as specified by prior written
notice to the Borrowers.


8.  Business Days. If any payment is due, or any time period for giving notice
or taking action expires, on a day which is a Saturday, Sunday or legal holiday
in the State of Missouri, the payment shall be due and payable on, and the time
period shall automatically be extended to, the next Business Day immediately
following such Saturday, Sunday or legal holiday, and interest shall continue to
accrue at the required rate hereunder until any such payment is made.


9.  Usury Laws. It is the intention of the Borrowers and the holder of this Note
to conform strictly to all applicable usury laws now or hereafter in force, and
any interest payable under this Note shall be subject to reduction to the amount
not in excess of the maximum legal amount allowed under the applicable usury
laws as now or hereafter construed by the courts having jurisdiction over such
matters. If the maturity of this Note is accelerated by reason of an election by
the holder hereof resulting from an Event of Default, voluntary prepayment by
the Borrowers or otherwise, then earned interest may never include more than the
maximum amount permitted by law, statute, rule or regulation, computed from the
date hereof until payment, and any interest in excess of the maximum amount
permitted by law, statute, rule or regulation shall be canceled automatically
and, if theretofore paid, shall at the option of the holder hereof either be
rebated to the Borrowers or credited on the principal amount of this Note, or if
this Note has been paid, then the excess shall be rebated to the Borrowers. The
aggregate of all interest (whether designated as interest, service charges,
points or otherwise) contracted for, chargeable, or receivable under this Note
shall under no circumstances exceed the maximum legal rate upon the unpaid
principal balance of this Note remaining unpaid from time to time. If such
interest does exceed the maximum legal rate, it shall be deemed a mistake and
such excess shall be canceled automatically and, if theretofore paid, rebated to
the Borrowers or credited on the principal amount of this Note, or if this Note
has been repaid, then such excess shall be rebated to the Borrowers.


10.  Construction. The undersigned and the original holder of this Note have
participated jointly in the negotiation and drafting of this Note. In the event
an ambiguity or question of intent or interpretation arises, this Note shall be
construed as if drafted jointly by the undersigned and the original holder of
this Note, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Note.
 
11.  Governing Law. This .Note shall be governed and construed in accordance
with the domestic laws of the State of Missouri, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Missouri or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Missouri.
 
12.  Replacement. Upon receipt of evidence reasonably satisfactory to the
Borrowers (an affidavit of the holder of this Note shall be satisfactory) of the
ownership and the loss, theft, destruction or mutilation of this Note, and in
the case of any such loss, theft or destruction, upon receipt of indemnity
reasonably satisfactory to the Borrowers (provided, that if the holder of this
Note is a financial institution or other institutional investor its own
agreement shall be satisfactory), or, in the case of any such mutilation upon
surrender of this Note, the Borrowers shall (at their expense) execute and
deliver, in lieu thereof, a new Note of like kind representing the same rights
represented by such lost, stolen, destroyed or mutilated Note and dated the date
of such lost, stolen, destroyed or mutilated Note.
 
13.  Notices. Except as otherwise expressly provided herein, all notices
referred to in this Note shall be in writing and shall be delivered personally,
sent by reputable overnight courier service (charges prepaid) or sent by
registered or certified mail, return receipt requested, postage prepaid and
 
31

--------------------------------------------------------------------------------


shall be deemed to have been given when so delivered, sent or deposited in the
U.S. Mail (i) to the Borrowers, at their principal executive offices and (ii) to
the holder of this Note, at such holder’s address as it appears in the records
of the Borrowers (unless otherwise indicated in writing by any such holder).
 
14.  Certain Waivers . Each party executing this Note hereby waives diligence,
presentment, protest and demand and notice of protest and demand, dishonor and
nonpayment of this Note, and expressly agrees that this Note, or any payment
hereunder, may be extended from time to time and that the holder hereof may
accept security for this Note or release security for this Note, all without in
any way affecting the liability of the undersigned for all obligations and
liabilities under this Note.
 
Notice Required by Section 432.047 R.S. Mo.: “ORAL AGREEMENTS OR COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS
OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE
CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.”


[Remainder of page intentionally left blank; signature page follows.]
 

32

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed and delivered this Note on
March 21, 2007.
 
 
SIBONEY CORPORATION
             
 
By:                                          
                                                         
 
 
Name:                                      
                                                        
 
 
Title:                                                  
                                              
             
 
SIBONEY LEARNING GROUP, INC.
             
 
By:                                          
                                                          
 
 
Name:                                     
                                                          
 
 
Title:                               
                                                                  
 




33

--------------------------------------------------------------------------------



EXHIBIT B


FORM OF WARRANT


 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AND, IF REQUESTED BY THE COMPANY, AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.
 
SIBONEY CORPORATION
 
WARRANT
 
 


 
Warrant No. ___
Date of Original Issuance: March 21, 2007





Siboney Corporation, a Maryland corporation (the "Company"), hereby certifies
that, for value received, ______________________ or his registered assigns (the
"Holder"), is entitled to purchase from the Company up to a total of 200,000
shares of common stock, par value $0.10 per share (the "Common Stock"), of the
Company (each such share, a "Warrant Share" and all such shares, the "Warrant
Shares") at an exercise price equal to $0.01 per share (as adjusted from time to
time as provided in Section 9, the "Exercise Price"), at any time and from time
to time following from and after the Date of Original Issuance set forth above
and March 21, 2012 (the "Expiration Date"), and subject to the following terms
and conditions:
 
1.  Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein shall have the meanings
given to such terms in the Note and Warrant Purchase Agreement, dated as of
March 21, 2007, (the "Purchase Agreement") by and among the Company, Siboney
Learning Group, Inc. and the other Lender named therein.
 
2.  Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the "Warrant
Register"), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
3.  Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Company at its address specified herein. Upon any such registration or transfer,
a new Warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new Warrant, a "New Warrant"), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this
 

34

--------------------------------------------------------------------------------



Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.
 
4.  Exercise and Duration of Warrants. This Warrant shall be exercisable by the
registered Holder at any time and from time to time on or after the date hereof
to and including the Expiration Date. At 5:00 p.m., St. Louis, Missouri time on
the Expiration Date, the portion of this Warrant not exercised prior thereto
shall be and become void and of no value, provided, that if the last reported
sales price of the Common Stock as reported on the principal trading market on
which the Common Stock is then quoted, immediately prior to the close of
business on the Expiration Date is greater than the Exercise Price on the
Expiration Date, then this Warrant shall be deemed to have been exercised in
full (to the extent not previously exercised) on a “cashless exercise” basis at
5:00 p.m. St. Louis, Missouri time on the Expiration Date. The Company may not
call or redeem all or any portion of this Warrant without the prior written
consent of the Holder.
 
5.  Delivery of Warrant Shares.
 
(a) To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant is being exercised. Upon delivery of the Exercise
Notice to the Company (with the attached Warrant Shares Exercise Log) at its
address for notice set forth herein and upon payment of the Exercise Price
multiplied by the number of Warrant Shares that the Holder intends to purchase
hereunder, the Company shall promptly issue and deliver to the Holder, a
certificate for the Warrant Shares issuable upon such exercise. A "Date of
Exercise" means the date on which the Holder shall have delivered to Company:
(i) the Exercise Notice (with the Warrant Exercise Log attached to it),
appropriately completed and duly signed and (ii) if such Holder is not utilizing
the cashless exercise provisions set forth in this Warrant, payment of the
Exercise Price for the number of Warrant Shares so indicated by the Holder to be
purchased.
 
(b) The Company's obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit a Holder's right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company's
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.
 
6.  Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.
 

35

--------------------------------------------------------------------------------



7.  Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which may include a surety bond for any Holder other than
the original Holder of the Warrant), if requested. Applicants for a New Warrant
under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third party costs as
the Company may prescribe. If a New Warrant is requested as a result of a
mutilation of this Warrant, then the Holder shall deliver such mutilated Warrant
to the Company as a condition precedent to the Company’s obligation to issue the
New Warrant.
 
8.  Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.
 
9.  Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.
 
(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
shareholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this paragraph occurs
during the period that an Exercise Price is calculated hereunder, then the
calculation of such Exercise Price shall be adjusted appropriately to reflect
such event.
 
(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to all holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, "Distributed
Property"), then, at the request of any Holder delivered before the 90th day
after the record date fixed for determination of shareholders entitled to
receive such distribution, the Company will deliver to such Holder, promptly
after such request (or, if later, on the effective date of such distribution),
the Distributed Property that such Holder would have been entitled to receive in
respect of the Warrant Shares for which such Holder's Warrant could have been
exercised immediately prior to such record date. If such Distributed Property is
not delivered to a Holder pursuant to the preceding sentence, then upon any
exercise of the Warrant that occurs after such record date, such Holder shall be
entitled to receive, in addition to the Warrant Shares otherwise issuable upon
such conversion, the Distributed Property that
 

36

--------------------------------------------------------------------------------



such Holder would have been entitled to receive in respect of such number of
Warrant Shares had the Holder been the record holder of such Warrant Shares
immediately prior to such record date. Notwithstanding the foregoing, this
Section 9(b) shall not apply to any distribution of rights or securities in
respect of adoption by the Company of a shareholder rights plan which events
shall be covered by the anti-dilution provisions of Section 9(a).
 
(c) Fundamental Transactions. If, at any time while this Warrant is outstanding,
(1) the Company effects any merger or consolidation of the Company with or into
another Person, (2) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (3) any tender offer or
exchange offer approved or authorized by the Board of Directors of the Company
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (4) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a "Fundamental Transaction"),
then the Holder shall have the right thereafter to receive, upon exercise of
this Warrant, the same amount and kind of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of Warrant Shares then issuable upon exercise in full
of this Warrant (the "Alternate Consideration"). For purposes of any such
exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction. At the Holder's request, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant substantially in the form of this
Warrant and consistent with the foregoing provisions and evidencing the Holder's
right to purchase the Alternate Consideration for the aggregate Exercise Price
upon exercise thereof. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(c) and insuring that the Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
 
(d) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to paragraph (a) of this Section, the number of Warrant Shares
that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the adjusted number of Warrant Shares shall be the
same as the aggregate Exercise Price in effect immediately prior to such
adjustment.
 
(e) Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable.
 
(f) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company's transfer agent.
 

37

--------------------------------------------------------------------------------



(g) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
shareholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction, at least 20 calendar days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction, and
the Company will take all steps reasonably necessary in order to insure that the
Holder is given the practical opportunity to exercise this Warrant prior to such
time so as to participate in or vote with respect to such transaction; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.
 
10.  Payment of Exercise Price. The Holder may pay the Exercise Price in one of
the following manners:
 
(a) Cash Exercise. The Holder may deliver immediately available funds; or
 
(b) Cashless Exercise. The Holder may notify the Company in an Exercise Notice
of its election to utilize cashless exercise, in which event the Company shall
issue to the Holder the number of Warrant Shares determined as follows:
 
X = Y [(A-B)/A]
 
where:
X = the number of Warrant Shares to be issued to the Holder.
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
 
A = the average of the closing prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.
 
B = the Exercise Price.
 
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.


As used herein, “Trading Day” shall mean a day on which the principal market on
which the Company’s stock is listed or quoted, as the case may be, is open for
trading.


11.  No Fractional Shares. No fractional shares of Warrant Shares will be issued
in connection with any exercise of this Warrant. In lieu of any fractional
shares which would, otherwise be issuable, the Company shall pay cash equal to
the product of such fraction multiplied by the closing price of one Warrant
Share as reported by the applicable Trading Market on the date of exercise.
 
12.  Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on
 
38

--------------------------------------------------------------------------------


 
the earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section prior
to 5:00 p.m. (St. Louis, Missouri time) on a Trading Day, (ii) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number specified in this Section on a day that is
not a Trading Day or later than 5:00 p.m. (St. Louis, Missouri time) on any
Trading Day, (iii) the Trading Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
communications shall be: (i) if to the Company, to Siboney Corporation,
attention: Chief Financial Officer, 325 N. Kirkwood Road, Suite 200, St. Louis,
Missouri, Facsimile No.: (314) 984-8063, or (ii) if to the Holder, to the
address or facsimile number appearing on the Warrant Register or such other
address or facsimile number as the Holder may provide to the Company in
accordance with this Section.
 
13. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon at least 30 days' notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.
 
14.  Miscellaneous.
 
(a) This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns. Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any Person other
than the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant. This Warrant may be amended only in writing signed by
the Company and the Holder and their successors and assigns.
 
(b) All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of Missouri, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of this
Warrant and the transactions herein contemplated (“Proceedings”) (whether
brought against a party hereto or its respective Affiliates, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the St. Louis, Missouri (the “Missouri Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Missouri Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any Missouri Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Warrant and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Warrant or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of this Warrant,
then the prevailing party in such Proceeding shall
 

39

--------------------------------------------------------------------------------



be reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Proceeding.
 
(c) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
(d) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

40

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
 
SIBONEY CORPORATION
 
 
By: 
                                                                                                    
 
 
Name:
 
 
Title:
 

 

 
41

--------------------------------------------------------------------------------


 
EXERCISE NOTICE
 
To Siboney Corporation


The undersigned hereby irrevocably elects to purchase _____________ shares of
common stock, par value $0.10 per share, of SIBONEY CORPORATION ("Common
Stock"), pursuant to Warrant No. ___, originally issued March 21, 2007 (the
“Warrant”), and, if such Holder is not utilizing the cashless exercise
provisions set forth in the Warrant, encloses herewith $________ in cash,
certified or official bank check or checks or other immediately available funds,
which sum represents the aggregate Exercise Price (as defined in the Warrant)
for the number of shares of Common Stock to which this Exercise Notice relates,
together with any applicable taxes payable by the undersigned pursuant to the
Warrant.
 
The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of
 
 
 
 
 
PLEASE INSERT SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER
 

(Please print name and address)


--------------------------------------------------------------------------------



Warrant Shares Exercise Log
 
 
Date
 
Number of Warrant
Shares Available to be
Exercised
 
Number of Warrant Shares
Exercised
 
Number of
Warrant Shares
Remaining to be
 Exercised
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
     



 

2

--------------------------------------------------------------------------------



 
FORM OF ASSIGNMENT
 
 


 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase ____________ shares of Common Stock of SIBONEY CORPORATION to which the
within Warrant relates and appoints ________________ attorney to transfer said
right on the books of the Company with full power of substitution in the
premises.
 
Dated: _______________, ____

   
 
_______________________________________
 
(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)
       
 
_______________________________________
 
Address of Transferee
       
 
_______________________________________
 
_______________________________________

 
 
In the presence of:
 
__________________________




3
